Opinion by
Mb.. Justice Fell,
In 1877 P. A. Ahl transferred all the bonds and a majority of the stock of the Harrisburg and Potomac Railroad Co. to C. W. Ahl under an agreement that they should be sold by C. W. Ahl, and after the payment of certain debts of P. A. Ahl and of the firm of which he was a member, due C. W. Ahl, and the -debts of the railroad company, the balance was to be paid to P. A. Ahl and brother. In 1879 bonds to the amount of $217,000 were sold by C. W. Ahl to the Philadelphia and Reading Railroad Co., with a covenant that he should pay all the indebtedness of the Harrisburg and Potomac Railroad Co., except that secured by its bonds. A claim for .damages for land taken in the construction of the road, then unsettled, was reduced to judgment in 1885 and paid by the Philadelphia and Reading Railroad Co., which company in 1894 presented a claim for reimbursement against the estate of C. W. Ahl, and was awarded a dividend in the distribution. In 1885 P. A. Ahl and D. V. Ahl individually and trading as P. A. Ahl and Brother made assignments of their property for the benefit of creditors. The claim in dispute was made by the executor of C. W. Ahl for repayment of the amount which his estate was required to pay the Philadelphia and Reading Railroad Co. The fund for distribution appears to have been derived entirely from the sale of the individual property óf D. V. Ahl.
In 1885 a bill for discovery and an account was filed by the assignee against C. W. Ahl, and the proceeding ended in a final decree against his estate for over ten thousand dollars. The account stated included the proceeds of the sale of the bonds of the Harrisburg and Potomac Railroad Co., and credit was allowed for all debts of the company paid. The claim for *612land damages which has given rise to this controversy was in existence ten years before the bill for an account was filed, and was reduced to judgment soon after, and before any testimony had been taken in the case. It was known to the parties and was ripe for adjustment at the time the account was stated by the master. The duty of C. W. Ahl as agent or trustee was to pay all claims agaiiist the railroad company, and his obligation to account was for the balance remaining in his’ hands. This claim was liquidated, and there was no reason for withholding it. It was not an independent demand which might be set off or defalked. It was a part of the subject-matter of the accounting, and the decree in the equity proceeding is as conclusive in respect of this demand as it is in respect of any item of the plaintiff’s claim, whether adjudicated or omitted by mistake.
The record moreover discloses no reason for allowing the claim to participate in the distribution now to be made. D. Y. Ahl was not a party to the agreement for the sale of the bonds, and assumed no liability in relation to it; and if any arose by the receipt of the money by the firm of which he was a member it was after the assignment, and cannot come in upon the fund in the hands of the assignees.
The judgment is affirmed at the cost of the appellant.